IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CAROLE SCHEIB, A MARRIED WOMAN,            : No. 18 WM 2019
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
CHIEF MOTIONS COURT, TONY                  :
BAGNATO, BANK OF NY MELLON NA /            :
REED DAVIS SR. JAMES ROZBERIL AS           :
ALL PARTIES,                               :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of July, 2019, the Application for Extraordinary Relief is

DENIED.